 



Exhibit 10.15
(APAC CUSTOMER SERVICES, INC. LOGO) [c70951c7095101.jpg]
PERSONAL AND CONFIDENTIAL
August 6, 2007
Mr. Mark McDermott
286 Fox Harbor Road
Cary, IL 60013
Dear Mark:
This letter amends your offer letter, dated April 12, 2004 (the “Letter”), for
documentary compliance with recent legislative and regulatory changes affecting
nonqualified deferred compensation arrangements. These amendments affect the
terms of your severance benefits by delaying payment for 6 months as necessary
in the event that you are considered a “specified employee” on the date of your
separation from service and the severance benefits are considered nonqualified
deferred compensation. This change is intended to protect your severance
benefits from potential excise taxes under the new nonqualified deferred
compensation arrangement rules.
Specifically, paragraph 6 of your Letter is amended by adding the following,
effective upon your execution of this letter.
“Notwithstanding the foregoing, if you are deemed at the time of your separation
from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the “Code”), to the
extent delayed commencement of any portion of the severance payments to which
you are entitled under this agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
severance payments will not be provided to you prior to the earlier of (1) the
expiration of the six-month period measured from the date of the your
“separation from service” with the Company (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) or (2) your death.
Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral
period, all payments deferred pursuant to this paragraph 6 shall be paid in a
lump sum to you, and any remaining payments due shall be paid as otherwise
provided herein.”

 

 



--------------------------------------------------------------------------------



 



M. McDermott
August 6, 2007
Page Two of Two
The other terms of your Letter remain in full force and effect. If you have any
questions about this change, please don’t hesitate to contact me.
Sincerely,
/s/ GEORGE H. HEPBURN III
APAC CUSTOMER SERVICES, INC.

            ACCEPTED BY:
      /s/ MARK MCDERMOTT       Mark McDermott   

             
 
  Date:        
 
           

 

 